Exhibit 10.1

EXECUTION VERSION

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), dated as of September 11, 2014, is
entered into by and among the undersigned stockholders (each a “Principal
Shareholder” and collectively, the “Principal Shareholders”) of Taminco
Corporation, a Delaware corporation (the “Company”), Eastman Chemical Company, a
Delaware corporation (“Parent”), and Stella Merger Corp., a Delaware corporation
and Subsidiary of Parent (“Merger Sub”). The Principal Stockholders, Parent and
Merger Sub are sometimes referred to individually as a “Party” and collectively
as the “Parties.”

RECITALS

A. Concurrently with the execution and delivery of this Agreement, Parent,
Merger Sub and the Company are entering into an Agreement and Plan of Merger,
dated as of the date hereof (as the same may be amended or otherwise modified in
accordance with its terms after the date hereof, the “Merger Agreement”),
providing, among other things, for the merger of Merger Sub with and into the
Company.

B. As of the date hereof, each Principal Stockholder’s respective Existing
Shares (as defined herein) are beneficially owned and owned of record by each
such Principal Stockholder as reflected by Schedule 1 attached hereto.

C. As a condition and inducement to the willingness of Parent and Merger Sub to
enter into the Merger Agreement, each Principal Stockholder (in its capacity as
such) has agreed to enter into this Agreement.

D. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and in the Merger Agreement, and intending to be legally bound hereby,
the Parties agree as follows:

1. Written Consent; Voting.

(a) Written Consent. Each Principal Stockholder hereby agrees to execute and
deliver to the Company a written consent to the adoption of the Merger Agreement
and the transactions contemplated thereby and in the form attached as Exhibit A
hereto (the “Written Consent”) promptly after, but in any event within 24 hours
of, the Go Shop End Date.

(b) Voting. At any meeting of the stockholders of the Company (the
“Stockholders”), each Principal Stockholder shall cause its Covered Shares to be
voted in accordance with such procedures related thereto so as to ensure that it
is duly counted for purposes of determining whether a quorum is present (A) for
approval of the Merger Agreement and (B) against: (1) any Alternative Proposal
(other than the Merger), (2) any action that would reasonably be expected to
result in a material breach of or failure to perform any representation,
warranty, covenant or agreement of the Company under the Merger Agreement that
would result in any of the conditions set forth in Article VI of the Merger
Agreement not being satisfied, (3) any action that



--------------------------------------------------------------------------------

would prevent or materially delay or would reasonably be expected to prevent or
materially delay, the consummation of the Merger or (4) except as expressly
contemplated by the Merger Agreement, any change in any manner to the voting
rights of any Stockholders of the Company. No Principal Stockholder shall take
or agree to take any action which it has agreed not to take in Section 1(a) and
this Section 1(b).

2. No Disposition or Solicitation.

(a) No Disposition or Adverse Act. Each Principal Stockholder hereby covenants
and agrees that, except as contemplated by this Agreement and the Merger
Agreement, such Principal Stockholder shall not, without the prior written
consent of Parent, (i) Transfer (as defined in Section 7(l)) or consent to any
Transfer of any or all of the Covered Shares without the prior written consent
of Parent, except, in each case, to any Affiliate of such Principal Stockholder,
which will not require the prior written consent of Parent, (ii) grant any
proxy, power-of-attorney or other authorization or consent or execute any
written consent in or with respect to any or all of the Covered Shares (other
than the Written Consent or any proxy, power-of-attorney or other authorization
or consent (A) executed and delivered in accordance with the Merger Agreement
and this Agreement or (B) given to any Affiliate of such Principal Stockholder,
in each case, which will not require the prior written consent of Parent), with
any such prohibited proxy, power-of-attorney or authorization purported to be
granted by any Principal Stockholder being void ab initio, or (iii) deposit any
or all of the Covered Shares into a voting trust or enter into a voting
agreement or arrangement with respect to any or all of the Covered Shares,
except, in each case, to any Affiliate of such Principal Stockholder, which will
not require the prior written consent of Parent. Any attempted Transfer of
Covered Shares or any interest therein in violation of this Section 2(a) shall
be null and void.

(b) No Solicitation, Discussion or Negotiation. Commencing on the the day
following the Go-Shop Period End Date, each Principal Stockholder and its
controlled Affiliates (which shall not be deemed to include any portfolio
companies of such Affiliates) shall not (i) solicit, or initiate any inquiries
or the making of any Alternative Proposal or (ii) participate in any discussions
or negotiations regarding any Alternative Proposal; provided, however that,
notwithstanding the foregoing, such Principal Stockholder or Affiliate may
participate in discussions or negotiations with any Person regarding an
Alternative Proposal whether in such Principal Stockholder’s or Affiliate’s
capacity as such or otherwise if, at such time, the Company is permitted to
engage in discussions or negotiations with such Person regarding an Alternative
Proposal pursuant to the Merger Agreement.

3. Additional Agreements.

(a) Certain Events. In the event of any dividend, subdivision, reclassification,
recapitalization, split, split-up, distribution, combination, exchange of shares
or similar transaction or other change in the capital structure of the Company
affecting the Covered Shares or the acquisition of Additional Owned Shares (as
defined in Section 7(l)) by a Principal Stockholder, (i) the type and number of
Covered Shares shall be adjusted appropriately to reflect the effect of such
occurrence and (ii) this Agreement and the obligations hereunder shall
automatically attach to any additional Covered Shares issued to or acquired by
such Principal Stockholder.

 

- 2 -



--------------------------------------------------------------------------------

(b) Commencement or Participation in Actions. Each Principal Stockholder hereby
agrees not to commence or join in, and to take all actions necessary to opt out
of any class in any class action with respect to, any Transaction Litigation,
including any claim (i) challenging the validity of, or seeking to enjoin the
operation of, any provision of this Agreement or the Merger Agreement,
(ii) alleging a breach of any fiduciary duty of the Company or the Company Board
or its members in connection with the Merger Agreement or the transactions
contemplated hereby or thereby or (iii) seeking to exercise any statutory rights
(including under Section 262 of the General Corporation Law of the State of
Delaware) to demand appraisal of any Covered Shares that may arise in connection
with the Merger or the Merger Agreement.

(c) Additional Owned Shares. Each Principal Stockholder hereby agrees to notify
Parent promptly in writing of the number and description of any Additional Owned
Shares.

4. Representations and Warranties of the Principal Stockholders. Each Principal
Stockholder separately and not jointly and severally represents and warrants to
Parent and Merger Sub as to itself as follows:

(a) Title. Such Principal Stockholder is the sole record and beneficial owner of
its respective Existing Shares. The Existing Shares constitute all of the
Company Common Stock owned of record or beneficially by such Principal
Stockholders on the date hereof. Such Principal Stockholder has sole voting
power with respect to all of its respective Covered Shares, and none of such
Principal Stockholder’s Covered Shares are subject to any voting trust or other
arrangement with respect to the voting of the Subject Shares, except as
contemplated by this Agreement. Except as permitted or required by this
Agreement, the Covered Shares of such Principal Stockholder (and the
certificates representing such Covered Shares, if any) are now free and clear of
any and all Liens whatsoever on title, or restrictions on transfer (other than
under applicable securities Laws and as created by this Agreement).

(b) Organization and Qualification. Such Principal Stockholder is a legal entity
duly formed or organized (as applicable), validly existing and in good standing
under the Laws of the jurisdiction in which it is formed or organized, as
applicable.

(c) Authority. Such Principal Stockholder has all necessary power and authority
and has taken all action necessary in order to execute and deliver this
Agreement and perform all of such Principal Stockholder’s obligations under this
Agreement and consummate the transactions contemplated hereby, and no other
proceedings or actions on the part of such Principal Stockholder or its board of
directors or managers or other entity governing body or Person are necessary to
authorize the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby.

(d) Due Execution and Delivery. This Agreement has been duly executed and
delivered by such Principal Stockholder and, assuming due authorization,
execution and delivery of this Agreement by Parent, Merger Sub and the other
Principal Stockholder(s), constitutes a legal, valid and binding obligation of
such Principal Stockholder, enforceable against such Principal Stockholder in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
conveyance, moratorium, reorganization or similar laws affecting the rights of
creditors generally and the availability of equitable remedies (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

- 3 -



--------------------------------------------------------------------------------

5. Representations and Warranties of Parent and Merger Sub. Parent and Merger
Sub jointly and severally represent and warrant to the Principal Stockholders as
follows:

(a) Organization and Qualification. Each of Parent and Merger Sub is corporation
duly organized, validly existing and in good standing under the Laws of the
State of Delaware.

(b) Authority. Parent and Merger Sub have the requisite power and authority and
havet aken all action necessary in order to execute and deliver this Agreement,
to perform their respective obligations hereunder and to consummate the
transactions contemplated hereby, and no other proceedings or actions on the
part of Parent or Merger Sub or either of their boards of directors or other
Person are necessary to authorize the execution, delivery or performance of this
Agreement or the consummation of the transactions contemplated hereby.

(c) Due Execution and Delivery. This Agreement has been duly executed and
delivered by Parent and Merger Sub, constitutes a legal, valid and binding
obligation of Parent and Merger Sub, enforceable against it in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent conveyance, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

6. Termination.

(a) Term. The term (the “Term”) of this Agreement shall commence on the date
hereof and shall immediately terminate upon the earliest of, without the need
for any further action by any person, (i) the mutual agreement of the Parties,
(ii) the consummation of the Closing, (iii) the termination of the Merger
Agreement and (iv) a Change of Recommendation.

(b) Survival of Certain Provisions.

(i) This Section 6 and Section 7 shall survive any termination of this
Agreement.

(ii) Notwithstanding anything to the contrary herein (including in
Section 2(a)), and for the avoidance of doubt, during the period following the
Term, a Principal Stockholder may, without the consent of Parent, grant a
consent or execute any written consent in or with respect to any or all of the
Covered Shares, or otherwise enter into a Contract for the Transfer of Covered
Shares, in support of an Alternative Proposal transaction.

7. Miscellaneous.

(a) Notices. Any notice required to be given hereunder will be sufficient if in
writing, and sent by facsimile transmission (provided that any notice received
by facsimile transmission or otherwise at the addressee’s location on any
Business Day after 5:00 p.m. (addressee’s local time) will be deemed to have
been received at 9:00 a.m. (addressee’s local time) on the next Business Day),
by electronic mail (but only if followed by an overnight delivery service (with
proof of service) on the next Business Day), by reliable overnight delivery
service (with proof of service), hand delivery or certified or registered mail
(return receipt requested and first-class postage prepaid), addressed as
follows::

 

- 4 -



--------------------------------------------------------------------------------

If to Parent or Merger Sub, to:

Eastman Chemical Company

200 South Wilcox Dr.

Kingsport, TN 37662

  Attention:   David A. Golden, Senior Vice President Chief Legal Officer and
Corporate Secretary   Facsimile:   (423)229-1351   Email:   dgolden@eastman.com

with a copy (which will not constitute notice but will be required for proper
notice to be given) to:

Jones Day

1420 Peachtree St. NE, Suite 800

Atlanta, GA 30309

  Attention:   William B. Rowland     Sterling A. Spainhour   Facsimile:  
(404)581-8330   Email:   wbrowland@jonesday.com     sspainhour@jonesday.com

If to any Principal Stockholder:

c/o Apollo Global Management, LLC

9 West 57th St., 43rd Floor

New York, New York 10019

  Attention:   John Suydam, Chief Legal Officer   Email:   jsuydam@apollolp.com

with copies to (which will not constitute notice but will be required for proper
notice to be given):

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

  Attention:   Taurie M. Zeitzer, P.C.     Gareth P. Clark   Facsimile:   (212)
446-4900   Email:   taurie.zeitzer@kirkland.com     gareth.clark@kirkland.com

 

- 5 -



--------------------------------------------------------------------------------

or to such other address as any Party will specify by written notice so given,
and such notice will be deemed to have been delivered as of the date so
telecommunicated, personally delivered or mailed. Any Party to this Agreement
may notify any other Party of any changes to the address or any of the other
details specified in this paragraph; provided, however, that such notification
will only be effective on the date specified in such notice or two (2) Business
Days after the notice is given, whichever is later. Rejection or other refusal
to accept or the inability to deliver because of changed address of which no
notice was given will be deemed to be receipt of the notice as of the date of
such rejection, refusal or inability to deliver. The failure of any Party to
give notice will not relieve any other Party of its obligations under this
Agreement except to the extent that such Party is actually prejudiced by such
failure to give notice.

(b) Interpretation.

(i) When a reference is made in this Agreement to Sections or Exhibits, such
reference will be to a Section of or Exhibit to this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.” Unless the context otherwise requires, (i) “or” is disjunctive but
not necessarily exclusive, (ii) words in the singular include the plural and
vice versa, and (iii) the use in this Agreement of a pronoun in reference to a
Party hereto includes the masculine, feminine or neuter, as the context may
require. A day means a calendar day unless specified as a Business Day. Except
as otherwise expressly provided elsewhere in this Agreement, any provision
herein which contemplates the agreement, approval or consent of, or exercise of
any right of, a Party, such Party may give or withhold such agreement, approval
or consent, or exercise such right, in its sole and absolute discretion, the
Parties hereby expressly disclaiming any implied duty of good faith and fair
dealing or similar concept.

(ii) The Parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties, and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.

(c) Counterparts. This Agreement may be executed in two or more counterparts,
all of which will be considered one and the same agreement and will become
effective when counterparts have been signed by each of the Parties and
delivered to the other Party, it being understood that each Party need not sign
the same counterpart.

(d) Entire Agreement; Third Party Beneficiaries. This Agreement (including the
schedules and exhibits referred to in this Agreement) (i) constitutes the entire
agreement and supersedes and cancels all prior and contemporaneous agreements
and understandings, both written and oral, express or implied, among the Parties
with respect to the subject matter of this Agreement and (ii) is not intended
to, and does not, confer upon any Person any rights or remedies hereunder other
than the Parties and their respective successors and permitted assigns.

 

- 6 -



--------------------------------------------------------------------------------

(e) Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the Parties.

(f) Extension; Waiver. Any agreement on the part of a Party to (i) extend the
time for the performance of any of the obligations or other acts of another
Party or (ii) waive (A) any inaccuracies in the representations and warranties
contained in this Agreement or (B) compliance with any of the agreements or
conditions contained in this Agreement, in each case, will be valid only if set
forth in a written instrument signed on behalf of such Party, but such extension
or waiver or failure to insist on strict compliance with an obligation,
covenant, agreement or condition will not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure.

(g) Governing Law; Jurisdiction, Enforcement. This Agreement will be governed by
and construed in accordance with the laws of the State of Delaware, without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware. In addition, each
of the Parties hereto irrevocably agrees that any legal action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder brought by the other Party
hereto or its successors or assigns, will be brought and determined exclusively
in the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the Parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the Transactions in any court other than the aforesaid
courts. Each of the Parties hereto by this Agreement irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Agreement, (a) any claim that
it is not personally subject to the jurisdiction of the above named courts for
any reason other than the failure to serve in accordance with this Section 7(g),
(b) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) to the
fullest extent permitted by the applicable Law, any claim that (i) the suit,
action or proceeding in such court is brought in an inconvenient forum, (ii) the
venue of such suit, action or proceeding is improper or (iii) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts.

(h) Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS. EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND SUCH PARTY HAS BEEN
INDUCED TO ENTER THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
CONTAINED IN THIS SECTION 7.1(h).

 

- 7 -



--------------------------------------------------------------------------------

(i) Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder will be assigned by any of the Parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
Parties and any attempt to do so will be null and void. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the Parties hereto and their respective permitted successors and
assigns.

(j) Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the sole extent of such invalidity or unenforceability without rendering
invalid or unenforceable the remainder of such term or provision and the
remaining terms and provisions of this Agreement in any jurisdiction. If any
provision of this Agreement is so broad as to be unenforceable, such provision
will be interpreted to be only so broad as is enforceable.

(k) No Ownership Interest. Nothing contained in this Agreement shall be deemed,
upon execution, to vest in Parent any direct or indirect ownership or incidence
of ownership of or with respect to any Covered Shares. All rights, ownership and
economic benefits of and relating to the Covered Shares shall remain vested in
and belong to the Principal Stockholders, and Parent shall have no authority to
manage, direct, superintend, restrict, regulate, govern or administer any of the
policies or operations of the Company or exercise any power or authority to
direct the Principal Stockholders in the voting of any of the Covered Shares,
except as otherwise provided herein.

(l) Certain Definitions. For the purposes of this Agreement, capitalized terms
used and not otherwise defined herein shall have the respective meanings
ascribed to them in the Merger Agreement. Certain other terms have the meanings
ascribed to them below or elsewhere in this Agreement.

“Additional Owned Shares” means, with respect to a Principal Stockholder, all
Shares that are owned of record and beneficially by such Principal Stockholder
and acquired after the date hereof.

“Affiliate” has the meaning set forth in the Merger Agreement; provided,
however, that for purposes of this Agreement, none of the Company or its
Subsidiaries (or any of their respective officers or directors) shall constitute
an Affiliate of any Principal Stockholder.

“beneficial ownership” (and related terms such as “beneficially owned” or
“beneficial owner”) has the meaning set forth in Rule 13d-3 under the Exchange
Act.

“Covered Shares” means, with respect to a Principal Stockholder, the Existing
Shares and Additional Owned Shares.

“Existing Shares” of a Principal Stockholder means the shares of Company Common
Stock that are beneficially owned by the specified Principal Stockholder as of
the date hereof, as set forth opposite such Principal Stockholder’s name on
Schedule 1 hereto.

 

- 8 -



--------------------------------------------------------------------------------

“Transfer” means, with respect to a Covered Share, the transfer, pledge,
hypothecation, encumbrance, assignment or other disposition (whether by sale,
merger, consolidation, liquidation, dissolution, dividend, distribution or
otherwise) of such Covered Share or the beneficial ownership thereof, and each
agreement, arrangement or understanding whether or not in writing, to effect any
of the foregoing. As a verb, “Transfer” shall have a correlative meaning.

(m) Remedies. The Parties hereto agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that the Parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement or to enforce specifically the performance of
the terms and provisions hereof in addition to any other remedy to which they
are entitled at law or in equity. Any requirements for the securing or posting
of any bond with such remedy are hereby waived. Notwithstanding anything to the
contrary herein, the Parties agree and acknowledge that in no event and under no
circumstances (x) will Parent or Merger Sub seek, directly or indirectly, to
recover money damages arising under or in connection with this Agreement or the
transactions contemplated hereby and (y) will the Principal Stockholders or any
of their respective Affiliates be liable for damages under or in connection with
this Agreement, the Merger Agreement or the transactions contemplated hereby or
thereby.

(n) Facsimile Signatures. A signature page to this Agreement, the agreements
referred to herein, and each other agreement or instrument entered into in
connection herewith or therewith or contemplated hereby or thereby, and any
amendments hereto or thereto, that contains a copy of a Party’s signature and
that is sent by such Party or its agent with the apparent intention (as
reasonably evidenced by the actions of such Party or its agent) that it
constitute such Party’s execution and delivery of this Agreement or any such
other document, including a document sent by means of a facsimile machine or
electronic transmission in portable document format (“pdf”), will be treated in
all manner and respects as an original agreement or instrument and will be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. Minor variations in the form of the
signature page, including footers from earlier versions of this Agreement or any
such other document, will be disregarded in determining the Party’s intent or
the effectiveness of such signature. At the request of any Party hereto or to
any such agreement or instrument, each other Party hereto or thereto will re
execute original forms thereof and deliver them to all other parties. No Party
hereto or to any such agreement or instrument will raise the use of a facsimile
machine or electronic transmission in pdf to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of a facsimile machine or electronic transmission in pdf as a
defense to the formation or enforceability of a contract and each such Party
forever waives any such defense.

[SIGNATURES ON FOLLOWING PAGES.]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub and the Principal Stockholders have
caused this Agreement to be duly executed as of the day and year first above
written.

 

PARENT: Eastman Chemical Company

/s/ David A. Golden

Name:   David A. Golden Title:     Senior Vice President, Chief Legal Officer
and Corporate Secretary MERGER SUB: Stella Merger Corp.

/s/ Clark L. Jordan

Name:   Clark L. Jordan Title:     Vice President and Secretary

[SIGNATURES CONTINUE ON FOLLOWING PAGE.]

[SIGNATURE PAGE TO SUPPORT AGREEMENT]



--------------------------------------------------------------------------------

AP TAMINCO GLOBAL CHEMICAL HOLDINGS,     L.P. By:   AP Taminco Global Chemical
Holdings GP, LLC   Its: General Partner By:   Apollo Management VII, L.P.   Its:
Manager By:   AIF VII Management, LLC   Its: General Partner By:   /s/ Laurie
Medley   Name: Laurie Medley   Title:   Vice President TAMINCO CO-INVESTORS,
L.P. By:   Taminco Co-Investors GP, LLC   Its: General Partner By:   Apollo
Management VII, L.P.   Its: Manager By:   AIF VII Management, LLC   Its: General
Partner  

By:

  /s/ Laurie Medley     Name: Laurie Medley     Title:   Vice President

 

[SIGNATURE PAGE TO SUPPORT AGREEMENT]